     Case 2:20-cv-11121-JVS-JDE Document 4 Filed 12/22/20 Page 1 of 1 Page ID #:18




 1
                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11
12   RONNIE LEWIS,                        )   No. 2:20-cv-11121-JVS (JDE)
                                          )
13                    Petitioner,         )
                                          )   JUDGMENT
14                    v.                  )
                                          )
     UNKNOWN,                             )
15                                        )
                                          )
16                    Respondent.         )
                                          )
17                                        )
                                          )
18
19
20         Pursuant to the Order Summarily Dismissing Petition for Writ of
21   Habeas Corpus,
22         IT IS ADJUDGED that that this action is dismissed without prejudice.
23
24
25   Dated: December 22, 2020
26                                            ______________________________
27                                            JAMES V. SELNA
                                              United States District Judge
28
